DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities: Section [0001] of the Specification needs to be updated with US 10,693,581 B2.
Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321 (c) or 1.321 (d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP §§ 706.02(l)(1) -706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-l.jsp.
Claims 1-20 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,693,581 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the claimed limitations are similar in scope with obvious wording variations.
In the following table, feature-by-feature comparisons are provided between the independent claim 1 of instant application and its corresponding conflicting claims in U.S. 10,693,581 B2. The comparisons show that the features of the independent claim of instant application are patentably indistinct from the features of its conflicting claims in U.S. 10,693,581 B2 and thus must be double patenting rejected.

Instant Application
US Patent No. 10,693,581 B2
Claim 1. A method of wireless communication, comprising: 


distributing a plurality of data symbols over a two-dimensional (2D) orthogonal time frequency space (OTFS) delay-Doppler frame by assigning each data symbol to its own unique 2D OTFS delay-Doppler frame location, wherein the 2D OTFS delay-Doppler frame comprises a 2D delay-Doppler grid, and wherein the 2D OTFS delay-Doppler frame location is a 2D delay-Doppler grid coordinate; 

generating, using an OTFS transform operation, a 2D OTFS time-frequency frame based wave aggregate by using each data symbol of the plurality of data symbols and the corresponding 2D OTFS delay-Doppler frame location to modulate a 2D basis wave function from a set of mutually orthogonal 2D basis wave functions operating over a 2D OTFS time-frequency frame; 




scrambling the 2D OTFS time-frequency frame based wave aggregate with a scrambling operation to generate a scrambled 2D OTFS time-frequency frame based wave aggregate; and 

modulating and transmitting one or more portions of the scrambled 2D OTFS time-frequency frame based wave aggregate, over a plurality of narrow-band subcarriers and a plurality of time intervals.
Claim 1.  A method of transmitting, on a per-frame basis, a plurality of data symbols over an impaired wireless channel comprising a plurality of narrow-band subcarriers, the method comprising: 

for each frame, distributing the plurality of data symbols over a two-dimensional (2D) orthogonal time frequency space (OTFS) delay-Doppler frame by assigning each data symbol to its own unique 2D OTFS delay-Doppler frame location, wherein the 2D OTFS delay-Doppler frame comprises a 2D delay-Doppler grid, and wherein the 2D OTFS delay-Doppler frame location is a 2D delay-Doppler grid coordinate; 

OTFS transforming, using an OTFS transform operation, the plurality of data symbols on the 2D OTFS delay-Doppler frame by using each data symbol and frame location to modulate a unique, location specific, 2D basis wave function selected from a set of mutually orthogonal 2D basis wave functions operating over a 2D OTFS time-frequency frame, wherein the OTFS transforming spreads each data symbol, in a lossless and invertible manner, throughout the 2D OTFS time-frequency frame, and wherein the OTFS transforming creates a 2D OTFS time-frequency frame based wave aggregate; 

scrambling the 2D OTFS time-frequency frame based wave aggregate with a scrambling operation to generate a scrambled 2D OTFS time-frequency frame based wave aggregate; and 

modulating and transmitting portions of the scrambled 2D OTFS time-frequency frame based wave aggregate, over the plurality of narrow-band subcarriers, over a plurality of time intervals, 
wherein a granularity and extent of the portions, the plurality of narrow-band subcarriers, and the plurality of time intervals are chosen so that the sum of the transmitted portions characterizes the scrambled 2D OTFS time-frequency frame based wave aggregate, and wherein the impaired wireless channel distorts the transmitted portions into channel distorted portions.

Claim 10, A method of wireless communication, comprising:




receiving and demodulating channel distorted portions over a plurality of narrow-band subcarriers and a plurality of time intervals, to recover a channel distorted replica of a scrambled two- dimensional (2D) orthogonal time frequency space (OTFS) time-frequency frame based wave aggregate; 
using an inverse of a scrambling operation to descramble the channel distorted replica of the scrambled 2D OTFS time-frequency frame based wave aggregate, wherein the inverse of the scrambling operation generates a descrambled channel distorted replica of the 2D OTFS time- frequency based wave aggregate; 
inverse OTFS transforming, using an inverse of an OTFS transform operation, the descrambled channel distorted replica of the 2D OTFS time-frequency frame based wave aggregate, to generate, once the channel distorted portions have been received, a channel distorted replica of the 2D OTFS delay-Doppler frame; 

correcting, using a delay-Doppler 2D equalizer, the channel distorted replica of the 2D OTFS delay-Doppler frame, to generate a channel deconvoluted 2D OTFS delay-Doppler frame; and 


extracting a plurality of replica data symbols from the channel deconvoluted 2D OTFS delay-Doppler frame.

Claim 8. A method of receiving, on a per-frame basis, a plurality of data symbols over an impaired wireless channel comprising a plurality of narrow-band subcarriers, wherein the plurality of data symbols corresponds to transmitted portions of a waveform, wherein the impaired wireless channel distorts the transmitted portions into channel distorted portions, the method comprising: 

receiving and demodulating the channel distorted portions over the plurality of narrow-band subcarriers, over a plurality of time intervals, to recover a channel distorted replica of a scrambled two-dimensional (2D) orthogonal time frequency space (OTFS) time-frequency frame based wave aggregate; 
using an inverse of a scrambling operation to descramble the channel distorted replica of the scrambled 2D OTFS time-frequency frame based wave aggregate, wherein the inverse of the scrambling operation creates a descrambled channel distorted replica of the 2D OTFS time-frequency based wave aggregate; 
inverse OTFS transforming, using an inverse of an OTFS transform operation, the channel distorted replica of the 2D OTFS time-frequency frame based wave aggregate, to produce, once the channel distorted portions have been received, a channel distorted replica of a 2D OTFS delay-Doppler frame; 

correcting, using a delay-Doppler 2D equalizer, the channel distorted replica of the 2D OTFS delay-Doppler frame, to produce a channel deconvoluted 2D OTFS delay-Doppler frame; and 

extracting a plurality of replica data symbols from the channel deconvoluted 2D OTFS delay-Doppler frame.
Claim 16, An apparatus for wireless communication, comprising:



a processor; and 
a transmitter coupled to the processor, 
wherein the processor is configured to: 

distribute a plurality of data symbols over a two-dimensional (2D) orthogonal time frequency space (OTFS) delay-Doppler frame by assigning each data symbol to its own unique 2D OTFS delay-Doppler frame location, wherein the 2D OTFS delay-Doppler frame comprises a 2D delay-Doppler grid, and wherein the 2D OTFS delay-Doppler frame location is a 2D delay-Doppler grid coordinate, 





generate, using an OTFS transform operation, a 2D OTFS time-frequency frame based wave aggregate by using each data symbol of the plurality of data symbols and the corresponding 2D OTFS delay-Doppler frame location to modulate a 2D basis wave function from a set of mutually orthogonal 2D basis wave functions operating over a 2D OTFS time-frequency frame, and 
scramble the 2D OTFS time-frequency frame based wave aggregate with a scrambling operation to generate a scrambled 2D OTFS time-frequency frame based wave aggregate, and 


wherein the transmitter is configured to: 
modulate and transmit one or more portions of the scrambled 2D OTFS time-frequency frame based wave aggregate, over a plurality of narrow-band subcarriers and a plurality of time intervals.

Claim 14. An apparatus for receiving, on a per-frame basis, a plurality of data symbols over an impaired wireless channel comprising a plurality of narrow-band subcarriers, the plurality of data symbols corresponding to transmitted portions of a waveform, the impaired wireless channel distorting the transmitted portions into channel distorted portions, the apparatus comprising: 
a processor; and a memory comprising processor executable code, 

the processor executable code when executed by the processor causes the processor to implement: 
(see last paragraph below)




receiving and demodulating the channel distorted portions over the plurality of narrow-band subcarriers, over a plurality of time intervals, to recover a channel distorted replica of a scrambled two-dimensional (2D) orthogonal time frequency space (OTFS) time-frequency frame based wave aggregate; 

(see “inverse OTFS transforming…” below)



using an inverse of a scrambling operation to descramble the channel distorted replica of the scrambled 2D OTFS time-frequency frame based wave aggregate, wherein the inverse of the scrambling operation creates a descrambled channel distorted replica of the 2D OTFS time-frequency based wave aggregate; 


(see “receiving and demodulating….” above)



inverse OTFS transforming, using an inverse of an OTFS transform operation, the channel distorted replica of the 2D OTFS time-frequency frame based wave aggregate, to produce, once the channel distorted portions have been received, a channel distorted replica of a 2D OTFS delay-Doppler frame; 
correcting, using a delay-Doppler 2D equalizer, the channel distorted replica of the 2D OTFS delay-Doppler frame to produce a channel deconvoluted 2D OTFS delay-Doppler frame; and extracting a plurality of replica data symbols from the channel deconvoluted 2D OTFS delay-Doppler frame.



Note that the table only compared the conflicting independent claims. The dependent claims 2-7, 11-15 and 17-19 in instant application also have their conflicting claims in US 10,693,581 B2 and thus are rejected on a similar fashion as that in the table above. Furthermore, claim 16 in instant application discloses an Apparatus for transmitting a wave aggregate whereas conflicting claim 14 discloses an Apparatus for receiving the wave aggregate and since the waveform is the same whether transmitted or received, claims 14 and 16 are rejected under nonstatutory double patenting.
Claims 8 and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over Hakib et. al. (Hakib hereinafter) as applied to claims 1 and 14 above, and further in view of Hakib et. al. (US 20150327085 A1, Hakib 2 hereinafter).

Hakib discloses the following:

Regarding claim 8 / 20, The method of claim 1 / The apparatus of claim 16, wherein each data symbol is spread, throughout the OTFS time-frequency frame (e.g. aforesaid distributing data symbols over the 2D OTFS frame).
It is noted that while disclosing spreading data symbol, Hakib is silent about spreading in a lossless and invertible manner, which however had been known in the before art before the effective filing date of the claimed invention as shown by Hakib2 is a disclosure “OTFS Methods of Data Channel Characterization and Uses Thereof” (Title), wherein “Typically, on a per symbol frame basis, at least one processor (usually a transmitter processor) will spread the information in at least each data symbol (in a given symbol frame) across at least all data symbols in that data symbol's frame using a lossless and invertible transformation” [0084].
Therefore, it would have been obvious to one of ordinary skill in the art to modify Hakib’s spreading of symbols with Hakib2’s spreading of symbols in a lossless and invertible manner so that “an arbitrary symbol cannot be guaranteed to be extracted (i.e. transmitted and received) with full accuracy unless substantially all of the OTFS symbols from at least that data symbol's particular frame of OTFS symbols have been transmitted and received” [0086].

Allowable Subject Matter
Claim 9 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUMITRA GANGULY whose telephone number is (571)272-0813. The examiner can normally be reached 10 a.m to 6 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Noel R Beharry can be reached on 571 270 5630. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SUMITRA GANGULY/           Examiner, Art Unit 2411                    

/JUNG H PARK/           Primary Examiner, Art Unit 2411